Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 1 of 6 PageID #: 437




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ROBERT LEE,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:19-cv-00297-JPH-DLP
                                                         )
 M. MITCHEFF,                                            )
 BYRD,                                                   )
 DENNING,                                                )
 K. HOBSON,                                              )
 ALBRIGHT,                                               )
 B. RIGGS,                                               )
 T. WELLINGTON,                                          )
 T. LITTLEJOHN,                                          )
 CORIZON, LLC,                                           )
 WEXFORD OF INDIANA, LLC,                                )
                                                         )
                               Defendants.               )

             ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION

        In this civil rights action brought pursuant to 42 U.S.C. § 1983, plaintiff Robert Lee asserts

 that beginning in 2013 he sought treatment for a painful hernia. His repeated requests for medical

 attention to address the hernia and extreme pain were allegedly ignored, mishandled, and delayed

 in violation of the Eighth Amendment. Dkt. 7 (Screening Order). Mr. Lee now seeks a preliminary

 injunction. Dkts. 49, 50, 53, 54, & 56. Specifically, he seeks an appointment with Dr. Francis Tapia

 (an off-site general surgeon) as soon as reasonably possible to treat the reoccurrence of his

 abdominal hernia. For the reasons explained below, the motion for preliminary injunction, dkt

 [49], is denied.

                                            I. Standard of Review

        "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To


                                                     1
Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 2 of 6 PageID #: 438




 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Ill., 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted). The movant must show that: (1) "absent a preliminary injunction, [he] will

 suffer irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional

 legal remedies would be inadequate"; and (3) "[his] claim has some likelihood of succeeding on

 the merits." Id. Only if the movant meets these threshold requirements does the court then proceed

 to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the irreparable

 harm that the moving party would endure without the protection of the preliminary injunction

 against any irreparable harm the nonmoving party would suffer if the court were to grant the

 requested relief." Id.

                                       II. Factual Background

         Mr. Lee has a medical history positive for a number of chronic medical conditions

 including diabetes, hypertension, hyperlipidemia, gout, psoriasis, gastroesophageal reflux disease

 and an abdominal hernia. Dkt. 54-1 at ¶ 4.

         Mr. Lee was referred and received a surgical consult from general surgeon D. Francis Tapia

 on December 12, 2018, and returned with a recommendation for abdominal hernia repair surgery.

 Id. at ¶ 5. Prior to surgery, Dr. Tapia allegedly expressed concern regarding whether the surgery

 would work because the hernia had grown over time. Dkt. 49 at p. 2. In addition, Dr. Byrd noted

 in the medical records for several years that Mr. Lee is not a strong surgical candidate. This

 conclusion was based on the fact that Mr. Lee has significant obesity, and the area of skin around

 the hernia was very thin, which made Dr. Byrd concerned for a significantly high risk of recurrence

 of the hernia or other complications. Dkt. 54-1 at ¶ 6.




                                                    2
Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 3 of 6 PageID #: 439




        Dr. Tapia surgically repaired Mr. Lee's abdominal hernia on February 14, 2019. Id. at ¶ 7.

 The operative report indicates the surgical correction was successful, with an insertion of mesh to

 close the opening that allowed for the creation of the hernia. Id.

        On February 24, 2019, a lump at the surgery site appeared. Id. ¶ 8. The lump grew and

 caused serious and uncontrolled pain. Dkt. 49 at p. 2. Dr. Byrd diagnosed the lump as a hematoma

 near the area of the surgical site. Dkt. 54-1 at ¶ 8. He reached out to Dr. Tapia and Dr. Tapia

 recommended warm compresses and antibiotics, indicating that the hematoma should go away on

 its own. Id.

        Mr. Lee had a follow-up visit with Dr. Tapia on April 24, 2019. At that time, Dr. Tapia did

 not indicate any ongoing concerns regarding the surgical site or the hematoma. Id. at ¶ 9.

        In late 2019, Mr. Lee returned to the health care unit with what appeared to be a recurrence

 of the hernia near the prior surgical site. Id. at ¶ 10. Dr. Byrd was concerned that it could be a

 recurrence of an umbilical hernia. Id.

        On January 7, 2020, Dr. Byrd ordered and Mr. Lee received an abdominal ultrasound that

 returned concerning for a paraumbilical hernia. Id. at ¶ 11. The ultrasound specifically noted that

 there did not appear to be an incarceration or strangulation of bowel. Id. According to Mr. Lee,

 Dr. Altman of Meridian Radiology recommended CT for a more detailed anatomic evaluation.

 Dkt. 49 at pp. 2-3.

        Dr. Byrd testified that on or around January 17, 2020, he had a discussion with Dr. Michael

 Mitcheff, the Regional Medical Director, regarding treatment options. Dkt. 54-1 at ¶ 12. They

 agreed that Mr. Lee remains a poor surgical candidate, as his obesity is still extensive, and the area

 of the surgical site has compromised skin. Id. Instead, they have strongly encouraged Mr. Lee to




                                                   3
Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 4 of 6 PageID #: 440




 lose weight, which hopefully will decrease pressure in the affected area, decrease symptomology

 and make potential future surgical repair a more viable proposition. Id. at ¶ 13.

        On February 3, 2020, Defendants Hobson and Riggs advised Mr. Lee that the CT was

 denied and there would be no further treatment. Dkt. 49 at p. 3. Dr. Byrd testified that further

 surgical intervention for Mr. Lee at this time is very risky and not recommended because it would

 further compromise his abdominal wall and skin and would open him up to further complications.

 Dkt. 54-1 at ¶ 14. Dr. Byrd testified that he will continue to monitor Mr. Lee's condition on-site

 and if there is any evidence that he has an incarcerated or strangulated hernia, or if there is any

 concern for obstruction of the bowels he will recommend that Mr. Lee be sent off-site for further

 assessment. Dkt. 54-1 at ¶ 15.

                                            III. Discussion

        As explained below, Mr. Lee has failed to establish his right to injunctive relief. Mr. Lee

 has not shown that he is likely to succeed on the merits of his claims, that he will suffer irreparable

 harm if immediate relief is not granted, and that his legal remedies are inadequate.

                1. Likelihood of Success on the Merits

        The defendants argue that Mr. Lee is not entitled to a preliminary injunction because he

 has not shown a likelihood of success on the merits of his claim. Mr. Lee's claim is brought

 pursuant to 42 U.S.C. § 1983. To state a valid Eighth Amendment claim for inadequate medical

 care, Mr. Lee must "allege acts or omissions sufficiently harmful to evidence deliberate

 indifference to serious medical needs." Estelle v. Gamble, 429 U.S. 97, 106 (1976). A deliberate

 indifference claim is comprised of two elements: one objective and one subjective. McGee v.

 Adams, 721 F.3d 474, 480 (7th Cir. 2013). The defendants do not dispute that Mr. Lee suffers from

 serious medical conditions. However, there is no evidence that Mr. Lee's current medical care



                                                   4
Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 5 of 6 PageID #: 441




 providers are deliberately indifferent to his serious medical needs. To demonstrate deliberate

 indifference to a serious medical judgment a plaintiff must show that medical decisions were "such

 a substantial departure from accepted professional judgment, practice, or standards, as to

 demonstrate that [they] ... did not base the decision[s] on such a judgment." Proctor v. Sood, 863

 F.3d 563, 568 (7th Cir. 2017). Mr. Lee's medical providers have determined that he is not a good

 candidate for further surgical intervention. There is no basis to conclude that this determination is

 not based on their professional judgment.

        Further, Mr. Lee is not entitled to demand specific care. Forbes v. Edgar, 112 F.3d 262,

 267 (7th Cir. 1997). Mr. Lee's treating physician's affidavit reflects that he is actively monitoring

 Mr. Lee's medical conditions and hernia. Under these circumstances, Mr. Lee has not shown that

 he is likely to succeed on the merits of the claim.

        2. Irreparable Harm

        "[H]arm is considered irreparable if it cannot be prevented or fully rectified by the final

 judgment after trial." Whitaker By Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858

 F.3d 1034, 1045 (7th Cir. 2017) (internal citations omitted). Mr. Lee has failed to establish that he

 is at risk of suffering irreparable harm if injunctive relief is not granted. Mr. Lee is being monitored

 and at present his medical providers have determined that he is a poor candidate for further surgical

 intervention because additional surgery would open him up to further complications.

       3. Inadequate Legal Remedies:

       "The moving party must also demonstrate that he has no adequate remedy at law should the

 preliminary injunction not issue." Whitaker, 858 F.3d at 1046. "This does not require that he

 demonstrate that the remedy be wholly ineffectual." Id. (citing Foodcomm Int'l v. Barry, 328 F.3d

 300, 304 (7th Cir. 2003)). "Rather, he must demonstrate that any award would be seriously



                                                    5
Case 2:19-cv-00297-JPH-DLP Document 86 Filed 07/31/20 Page 6 of 6 PageID #: 442




 deficient as compared to the harm suffered." Id. (quoting Foodcomm, 328 F.3d at 304). Mr. Lee

 has not shown that his remedy at law would be inadequate. To the contrary, directing further

 surgical intervention at this time may result in further injury.

       Because Mr. Lee did not show, as a threshold matter, that he is entitled to a preliminary

 injunction, the Court will not move to the balancing phase.

                                           IV. Conclusion

        The motion for expedited medical injunction, dkt [49], is DENIED.

 SO ORDERED.
 Date: 7/31/2020

 Distribution:

 ROBERT LEE
 226365
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Jeb Adam Crandall
 BLEEKE DILLON CRANDALL ATTORNEYS
 jeb@bleekedilloncrandall.com

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL
 David.Dickmeyer@atg.in.gov

 Christopher Andrew Farrington
 BLEEKE DILLON CRANDALL ATTORNEYS
 drew@bleekedilloncrandall.com



                                                   6
